Citation Nr: 0330482	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  95-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease, claimed as 
secondary to asbestos exposure during service.

2.  Entitlement to service connection for a dermatological 
disorder, to include a skin rash, claimed as secondary to 
asbestos exposure during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case was remanded back to the RO 
for additional development in February 1997 and March 1999.  
In September 2000, the Board denied the veteran's claims on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims ("the Court").  
In a March 2001 order, the Court vacated the Board's decision 
and remanded the case back to the Board for consideration of 
the newly enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board prepared another decision in May 2002, denying the 
veteran's claims for service connection for a 
gastrointestinal disorder, to include peptic ulcer disease, 
and a dermatological disorder, to include a skin rash, both 
claimed as secondary to asbestos exposure during service.  
Another issue, entitlement to service connection for a 
respiratory disorder, to include emphysema, claimed as 
secondary to asbestos exposure during service, was to be 
developed by the Board pursuant to 38 C.F.R. § 19.9(a)(2); 
however, in May 2003, the United States Court of Appeals for 
the Federal Circuit (CAFC) held that the regulations giving 
the Board the authority to develop evidence were invalid 
because, in part, C.F.R. § 19.9(a)(2), in conjunction with 
38 C.F.R. § 20.1304, allows the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1229 (Fed. Cir. 2003).  

The veteran appealed the Board's May 2002 decision to the 
Court which remanded the Board's decision on the issues of 
service connection for a gastrointestinal disorder, to 
include peptic ulcer disease, and a dermatological disorder, 
to include a skin rash, both claimed as secondary to asbestos 
exposure during service.  The Court noted that the veteran 
had not properly been informed prior to the denial of his 
claims of which evidence VA would seek to provide and which 
evidence the veteran was to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This notice must be 
provided to the veteran prior to readjudicating the veteran's 
claims.  The Board notes that the issue of entitlement to 
service connection for a respiratory disorder, to include 
emphysema, claimed as secondary to asbestos exposure during 
service, was not addressed in the Court's remand and is the 
subject of a separate remand by the Board.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should readjudicate the issues 
of entitlement to service connection for 
a gastrointestinal disorder, to include 
peptic ulcer disease, and entitlement to 
service connection for a dermatological 
disorder, to include a skin rash, both 
claimed as secondary to asbestos exposure 
during service.  This should include 
consideration of all the evidence in the 
claims file including any evidence added 
since issuance of the most recent 
supplemental statement of the case 
(SSOC).  If any benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



